 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                           Case No.: 2:12-cr-00303-1-APG-CWH

 4                            Plaintiff,               ORDER APPOINTING COUNSEL

 5 v.

 6 SANDRA CEBREROS GUEVARA,

 7                           Defendant.

 8        I previously granted defendant Sandra Cebreros Guevara’s motion to reconsider and

 9 ordered that counsel be appointed for her. ECF No. 86. Apparently, counsel has not yet been

10 appointed.

11        IT IS THEREFORE ORDERED that Lisa Rasmussen, Esq. is appointed to represent

12 Sandra Cebreros Guevara for a motion under 28 U.S.C. § 2255.

13
          DATED this 15th day of January 2019.
14        Nunc Pro Tunc: August 2, 2017.

15
                                               __________________________________
16                                             ANDREW P. GORDON
                                               UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
